Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 24 and 27 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10, 321,457 and 11, 102,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
           
US Patent 10, 321,457
Instant Application 17/387,882
Claim 1  
A wireless communication terminal comprising: a transceiver; and 
a processor, 
wherein the processor is configured to: 

receive, by using the transceiver, a Medium Access Control (MAC) frame which triggers a simultaneous uplink transmission of a plurality of wireless communication terminals including the wireless communication terminal, from a base wireless communication terminal, 

perform a clear channel assessment (CCA) in at least one of channels in response to receiving the MAC frame, and 


transmit, to the base wireless communication terminal, a response MAC frame for the MAC frame based on the CCA, when a predetermined time elapses after receiving operation of the MAC frame, 


wherein the predetermined time has a value which is applied in the simultaneous uplink transmission of the plurality of wireless communication terminals.

Claims 21, 24 and 27
A wireless communication terminal comprising: 
a transceiver; and 
a processor, 
wherein the processor is configured to: 

receive, by using the transceiver, a Medium Access Control (MAC) frame which triggers a simultaneous uplink transmission of a plurality of wireless communication terminals including the wireless communication terminal, from a base wireless communication terminal, wherein the MAC frame indicates whether a clear channel assessment (CCA) is required in a channel, 

perform the CCA using unit of 20 MHz in the channel in response to receiving the MAC frame when the MAC frame indicates the CCA is required in the channel, and 

transmit, based on whether the channel is sensed to be idle by the CCA, a response MAC frame for the MAC frame to the base wireless communication terminal in the channel when a predetermined time elapses after receiving operation of the MAC frame, 

wherein the predetermined time has a value which is applied in the simultaneous uplink transmission of the plurality of wireless communication terminals and determined based on a short inter-frame space (SIFS).


US Patent 11, 102,778
Instant Application 17/387,882
Claim 1  
A wireless communication terminal comprising: a transceiver; and 
a processor, 
wherein the processor is configured to: 
receive, by using the transceiver, a Medium Access Control (MAC) frame which triggers a simultaneous uplink transmission of a plurality of wireless communication terminals including the wireless communication terminal, from a base wireless communication terminal, wherein the MAC frame indicates whether a clear channel assessment (CCA) is required in a channel, 

perform the CCA in the channel in response to receiving the MAC frame when the MAC frame indicates the CCA is required in the channel, and 

transmit, based on whether the channel is sensed to be idle by the CCA, a response MAC frame for the MAC frame to the base wireless communication terminal in the channel when a predetermined time elapses after receiving operation of the MAC frame, 

wherein the predetermined time has a value which is applied in the simultaneous uplink transmission of the plurality of wireless communication terminals.
Claims 21, 24 and 27
A wireless communication terminal comprising: 
a transceiver; and 
a processor, 
wherein the processor is configured to: 
receive, by using the transceiver, a Medium Access Control (MAC) frame which triggers a simultaneous uplink transmission of a plurality of wireless communication terminals including the wireless communication terminal, from a base wireless communication terminal, wherein the MAC frame indicates whether a clear channel assessment (CCA) is required in a channel, 


perform the CCA using unit of 20 MHz in the channel in response to receiving the MAC frame when the MAC frame indicates the CCA is required in the channel, and 

transmit, based on whether the channel is sensed to be idle by the CCA, a response MAC frame for the MAC frame to the base wireless communication terminal in the channel when a predetermined time elapses after receiving operation of the MAC frame, 

wherein the predetermined time has a value which is applied in the simultaneous uplink transmission of the plurality of wireless communication terminals and determined based on a short inter-frame space (SIFS).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478